PER CURIAM.
Lawrence M. Taylor, seeks review of two circuit court orders by petition for common law certiorari. The first order, striking petitioner’s claim for punitive damages, is not reviewable because the petition was filed nearly a year after the order was rendered. Fla.R.App.P. 9.100(c). The second order, transferring the remaining claim for compensatory damages to county court, was proper because the allegations in the complaint did not in good faith support the sum demanded or actually placed in *475controversy.1 See Anderson v. Burwell Motor Company, 73 So.2d 822 (Fla.1954) and Mendoza v. Farrell, 199 So.2d 750 (Fla. 3d DCA 1967).
The petition for writ of certiorari is DENIED.
MILLS, C. J., and ERVIN and SHIVERS, JJ., concur.

. At pretrial conference, petitioner’s counsel advised the court that provable compensatory damages were less than $2,500.